Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/10/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 5-8, 10-12 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Siniaguine (US 20060020235) in view of Reneker et al (US 20090075354).
Siniaguine is directed to a wound dressing and apparatus for forming same (Title).  Siniaguine teaches a multilayered wound dressing including an intermediate layer that has both water soluble and water insoluble fibers with additional layers of a protective layer and an inner layer.  The outer protective layer is substantially impermeable to water and the inner layer is for engaging the wound [0026].  The outer protective layer (102) include a microfiber layer 105 and an exterior film layer 106 [0030].
The inner layer has an exposed surface 112 opposite from the intermediate layer that serves as a wound facing surface.  The inner layer is preferably made of nonwoven fibers that are hydrophilic to that excess moisture of exudates from the wound can be absorbed.  The pore size of the inner layer in the range of 20-50 microns.  The thickness of the inner layer is 30-200 microns [0040].

    PNG
    media_image1.png
    313
    840
    media_image1.png
    Greyscale

Siniaguine teaches applying the wound dressing to the wound via the inner layer 104.  The wound dressing can maintain a moist wound while permitting the skin to remain dry.  As the wound gives off liquid, the liquid is absorbed by inner layer fibers 
The intermediate layer comprises water soluble fibers that are microfibers formed by electrospinning.  The fibers can have additive incorporated to enhance antibacterial or antiviral properties of the fibers [0039].  Siniaguine does not explicitly teach the microfibers are nanofibers, however electrospinning processes are known to produce nanofibers as evidenced by Reneker which teaches nanofibers are produced by electrospinning and have a fiber diameter of 0.1 nanometers to 25,000 nanometers.  Electrospinning produces a very small diameter [0010], [0023] and [0024].
The inner layer that has pores and is equated with the claimed porous layer that has pores and a thickness of 30-200 microns which is in the claimed range of 3 to 1000 microns.  The intermediate layer of water soluble microfibers is equated with the water soluble nanofiber layer.  The outer protective layer is equated with the substrate layer.
In the alternative, it would have been obvious to employ a nanofiber water soluble layer in a wound dressing as Reneker teaches the wound dressing are made from a water soluble nanofiber layer.
Reneker is directed to a nanofiber structure to support, entrap and retain one or more biological materials.  The nanofiber structure has a first fiber layer having an upper and lower surface and formed from at least one water soluble fiber forming material and a second fiber layer having an upper and lower surface that is formed from a water 
Reneker teaches the biological material 10 is present in the first fiber layer, 20, formed from the water soluble polymer.  The water soluble polymer layer is supported by one or more nanofibers structures 30 and 40.  The three layers form overall structure 50 [0016].
Reneker teaches layer 20 of a water soluble nanofiber layer is equated with the water soluble nanofiber layer claimed.  Layer 30 or 40 is equated with a porous layer as nanofiber layers inherently possess pores and evidenced by claim 3 which requires the porous layer to be water soluble nanofibers.  Layer 30 or 40 is equated with a substrate layer.  Layers 30 and 40 are made from insoluble polymers as required by the porous layer. 
The water soluble fiber forming material can be selected from polyvinyl pyrrolidone, polyethyl oxazoline, polyethylenimine or polyethylene oxide [0025].  The water insoluble polymer can be selected from polyolefin, polystyrene, cellulose [0026]. 
The biological material in the water soluble layer is recovered by the application or presence of water or water vapor [0028].  The biological material and nanofiber structure can be a component of a medical dressing or other medical device.  A wound dressing incorporating a bacteriophase would be useful to treat medical conditions such as diabetic ulcers or other infections [0034].
Reneker teaches the water soluble polymer is dissolved by water or water vapor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute nanofibers of Reneker for the microfibes motivated to produce a 
Siniaguine and Reneker teach the water soluble polymer is dissolved by water or water vapor.  However, Siniaguine and Reneker differs and does not explicitly teach the dissolving water soluble polymer provides the functional property of adhesion of the multilayer nanofiber sheet to an object.  As Siniaguine teaches the same materials and structure and function of the water soluble fibers of the central nanofiber layer which dissolves to produce a viscous film.  A viscous film is envisioned to be adhesive.
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  As the materials, structure and function of water soluble nanofibers dissolving as a medical dressing are the same as claimed, it is reasonable to presume that the property of function of adhesion to the object would be inherent to the viscous dissolved layer Siniaguine.
As to claim 3, Siniaguine teaches a nonwoven porous inner layer and differs and does not teach the inner layer is a nanofiber layer.
Reneker teaches the layers, 30 and 40 are water insoluble nanofiber layers and can be equated with the porous layer.

As to claim 5, Siniaguine teaches the intermediate layer contains water soluble and water insoluble fibers.
As to claim 6, Siniaguine teaches the protective layer (equated with the claimed substrate layer) is water insoluble.
As to claims 7 and 8, Siniaguine teaches the protective layer is a film (106).
As to claims 10 and 11, Siniaguine teaches the inner layer is a nonwoven layer with a pore size of 30-50 micron [0040] and are presumed water insoluble fibers as they are not disclosed to be water soluble.
As to claims 12, Siniaguine teaches a laminate of layers and therefore presumed to be fixed layers.  
As to claims 27-31, Siniaguine teaches the wound dressing as noted in the rejection of claim 1 and is moistened prior to applying to the skin [0058] as claimed (claims 27 and 28).  The layers of the wound dressing are maintained after moistening (claim 29).  Siniaguine teaches the wound dressing controls excessive moisture from the wound [0029] (claims 30 and 31).  
Siniaguine and Reneker teach the water soluble polymer is dissolved by water or water vapor.  However, Siniaguine and Reneker differs and does not explicitly teach the dissolving water soluble polymer provides the functional property of adhesion of the multilayer nanofiber sheet to an object.  As Siniaguine teaches the same materials and 
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  As the materials, structure and function of water soluble nanofibers dissolving as a medical dressing are the same as claimed, it is reasonable to presume that the property of function of adhesion to the object would be inherent to the Siniaguine.

Claims 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Siniaguine (US 20060020235) in view of Reneker et al (US 20090075354) and in further view of Schnitzler et al (US 2010/0150976).
As to claims 14 and 15, Siniaguine does not teach the protective layer and the inner layer are fixed together.
Schnitzler is directed to an object made of at least two, preferably three, layers. A first layer comprises an active agent and is preferably water-soluble. The second layer is composed of water-insoluble fibers. The fiber structure permits control of the rate of water entry and/or exit and control of the release of the active agent from the first layer [0001].
Schnitzler teaches embodiment, the object (in the form of a "multilayer system") comprises a third layer which--like the second layer--is composed of a water-insoluble, 
Schnitzler teaches the second layer and the third layer are joined together and completely enclose the first layer. These two layers have a larger area than the first layer and on all sides of the object extend beyond the first layer [0009]. Schnitzler teaches the cosmetic sheet is used to treat skin, mucosa, clothing, furnishings, floorings, window panes [0055].  Schnitzler teaches the substrate layers are porous and therefore the porous layer is applied to a surface of the object. The first layer comprises at least one active agent and a support material. The first layer is swellable in water, erodible or soluble in water. A water-soluble embodiment of the first layer is preferred [0013]. Schnitzler teaches the second and third layers enclose the first layer and therefore the second and third layers are adhesively connected.
It would have been obvious to one of ordinary skill in the art before the effective filing date to enclose the water soluble intermediate layer motivated to produce a wound dressing that encases the water soluble layer of medicants.  It would have been obvious to one of ordinary skill in the art before the effective filing date to adhesively bond the layers as adhesive bonding is a known technique and the results would have been predictable in forming a laminate.

Claims 1, 3, 6, 7, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reneker et al (US 20090075354) in view of Sato (WO2015/152204 cited as US 2017/0136157).

The biological material 10 is present in the first fiber layer, 20, formed from the water soluble polymer.  The water soluble polymer layer is supported by one or more nanofibers structures 30 and 40.  The three layers form overall structure 50 [0016].
Layer 20 of a water soluble nanofiber layer is equated with the water soluble nanofiber layer claimed.  Layer 30 or 40 is equated with a porous layer as nanofiber layers inherently possess pores and evidenced by claim 3 which requires the porous layer to be water soluble nanofibers.  Layer 30 or 40 is equated with a substrate layer.  Layers 30 and 40 are made from insoluble polymers as required by the porous layer. 
The water soluble fiber forming material can be selected form polyvinyl pyrrolidone, polyethyl oxazoline, polyethylenimine or polyethylene oxide [0025].  The water insoluble polymer can be selected from polyolefin, polystyrene, cellulose [0026]. 
The biological material in the water soluble layer is recovered by the application or presence of water or water vapor [0028].  The biological material and nanofiber structure can be a component of a medical dressing or other medical device.  A wound dressing incorporating a bacteriophase would be useful to treat medical conditions such as diabetic ulcers or other infections [0034].

    PNG
    media_image2.png
    680
    855
    media_image2.png
    Greyscale

Reneker teaches the water soluble polymer is dissolved by water or water vapor.  However, Reneker differs and does not explicitly teach the dissolving water soluble polymer provides the functional property of adhesion of the multilayer nanofiber sheet to an object.  As Reneker teaches the same materials and structure and function of the water soluble fibers of the central nanofiber layer which dissolves to deliver a biological agent in the form of a medical dressing.
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  As the materials, structure and function of water soluble nanofibers dissolving as a medical dressing are the same as claimed, it is reasonable to presume that the property of function of adhesion to the object would be inherent to the Reneker. 
Reneker differs and does not teach the thickness of the layers, nor the thickness of the porous layer.

Sato teaches a biodegradable and bioabsorbable base material having poor operability or subject to restrictions on use in the presence of moisture or blood, and as a backing, a multilayer sheet which satisfies the following requirements (1) to (3): 
(1) A certain time is taken from adhesion of moisture to the surface of an outermost layer of the multilayer sheet to dissolution of the other outermost layer. (2) When the multilayer sheet and the base material are integrated, operability similar to that of a knit or nonwoven fabric can be provided. (3) After the multilayer sheet and the base material are integrated, and then the surface of the base material is affixed to tissues as an anti-adhesion material, for example, the multilayer sheet is quickly removed [0011]. 
Sato teaches a multilayer sheet with at least one or more layers from each of a layer (A) composed of sparingly water-soluble polymer, of which solubility has been controlled, and a fiber layer (B) composed of water-soluble polymer are laminated, and at least one of outermost layers is the layer (A) composed of sparingly water-soluble polymer [0012].  The sparingly water-soluble polymer in the outermost layers (A) are equated with water insoluble layers as Sato teaches the sparingly water soluble polymers have a solubility at 95C that is not less than 10 times its solubility in water at 20C..  
Sato teaches a backing layer (C) composed of sparingly water soluble polymer is formed as an outermost layer [0065].  

The backing layer (C) forms a laminate with the multilayer sheet and has an anti-adhesion function that can serve as a physical barrier between tissues during surgery [0125].  The multilayer sheet can be used in vivo or in an environment in which moisture is adhere and can be used as a protective material, coating material or sealant for an organ surface or a wound site [0134].
Sato teaches the thickness of layer (A) is 10 to 1000 micron to in order to satisfy shape memory and flexibility [0090] and the thickness of backing layer (C) is 50 to 2000 micron to satisfy shape memory and flexibility [0129] which overlaps the claimed range of 3 to 1000 micron.
Sato teaches electrospun outer layers but does not disclose an open cell structure.  The fibrous layer of Sato is equated with a porous layer and an open cell structure.  Applicant’s specification [0038] describes the porous layer: 
The porous layer 13, which is arranged on the opposite side from the substrate layer 12 across the nanofiber layer 11, is a layer that is porous and has a multitude of pores. Herein, "porous" refers to a liquid-permeable structure through which a liquid can permeate. The pores of the porous layer 13 preferably have an open-cell structure. For example, the porous layer 13 may be in the form of a fiber aggregate layer, or a spongy layer having an open-cell structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a nanofiber water soluble layer motivated to produce a multilayer 
As to claim 3, Reneker teaches the layers, 30 and 40 are water insoluble nanofiber layers and can be equated with the porous layer.
As to claim 5, Reneker teaches the water soluble nanofiber layer includes at least one water soluble material and at least one water insoluble material [0007].
As to claims 6 and 7, Reneker teaches layers 30 and 40 are water insoluble layers and one is equated with the substrate layer and are fibrous layers.
As to claims 10 and 11, Reneker teaches layers 30 and 40 are water insoluble layers and one is equated with the porous layer and are fibrous layers made from water insoluble polymer fibers.
As to claim 12, Reneker shows that all 3 layers are bonded together and this is equated with a fixed state as claimed.

Response to Arguments
Applicant’s amendments and arguments, with respect to Schnitzler in view of Sato and in further view of Sekiguchi have been fully considered and are persuasive.  The arguments with respect to Schnitzler in view of Sato are persuasive and the rejection of the claims has been withdrawn.  Schnitzler does not teach a nanofiber intermediate layer and new references to Siniaguine and Reneker do teach microfiber/nanofiber water soluble layers and are preferred over Schnitzler.
are provided under 35 USC 103 over Siniaguine in view of Reneker and Reneker in view of Sato.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796